Blatchford, Justice.
Only claim 1 of the Ross patent, No. 139,332, is alleged to have been infringed, and only claim 2 of the Goodrich patent, No. 177,237, is alleged to have been infringed. In view of the state of the art, and of the language of the specification of the Ross patent, claim 1 of that patent must be restricted to the particular elements of the combination therein recited. The constantly revolving feed-screw of the Ross patent, with its continuous and non-intermittont motion, cannot be used in combination with the devices of the defendants’ machine, which require an intermittent feed, and perform their operations while the nail *94blanks are at rest. In view of the state of the art, and of the language of the specification of the Goodrich patent, claim 2 of that patent must be restricted to the particular elements of the construction therein recited. The “carrier” of claim 2 is the ring of claim 1, which rotates, and is provided with the downwardly projecting teeth. The defendants’ ring has no such teeth.
Each of the two bills is dismissed, with costs.